                                         Case 3:17-cv-03032-CRB Document 14 Filed 04/15/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5                          IN THE UNITED STATES DISTRICT COURT

                                   6                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8   LUKE G. SANWICK, et al.,                     Case No. 17-cv-03032-CRB
                                   9                Plaintiffs,
                                                                                    ORDER ENTERING JUDGMENT
                                  10         v.

                                  11   VOLKSWAGEN GROUP OF AMERICA,
                                       INC.,
                                  12
Northern District of California




                                                    Defendant.
 United States District Court




                                  13
                                            Judgment is entered in favor of Plaintiffs in the amount of $15,665.
                                  14
                                            IT IS SO ORDERED.
                                  15
                                            Dated: April 15, 2020
                                  16                                                 CHARLES R. BREYER
                                                                                     United States District Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
